HENDRICK, J.
Plaintiff moves for an injunction restraining defendant, as owner of the premises in question, from bringing summary proceedings to oust plaintiff on the expiration of his lease on May 1, 1909. In the complaint plaintiff alleges that on July 1, 1908, defendant gave him an oral promise to lease him the premises for two years from May 1,1909, at a rental of $100 per month, which he now declines tó do. That allegation alone is a meager basis for specific performance. The promise is void by statute. Real Property Law (Laws 1896, pp. 592, 602, c. 547) §§ 207, 224.
The complaint alleges that, before plaintiff bought the saloon fixtures from a third party, he was informed by one Bowler, who was defendant’s agent, that plaintiff could have a two years’ lease, and that, relying upon Bowler’s promise of a lease, he had expended $600 in refitting the saloon, and has established a profitable business. There are cases in which a court of equity has found a way around the statute of frauds and enforced a promise to execute a lease. Such exercise of equity power is generally connected with a valuable' consideration moving to the landlord, and the court’s action is designed to prevent the perpetration of a fraud on the lessee. The basis of the jurisdiction thus invoked is the prevention of a fraud by the landlord upon the lessee. In the moving papers the allegations from which fraud may be inferred are not conclusive, but out of deference to precedent the injunction may issue. Noble v. McGurk, 16 Misc. Rep. 461, 39 N. Y. Supp. 921; Woods v. Garcewich, 67 App. Div. 56, 73 N. Y. Supp. 472.
Motion granted.